Exhibit 10.102
Date 10.08.09
 
PRIVATE & CONFIDENTIAL
Name: 
Mr Damon Swarbrick

Edinburgh
 
Dear Mr Swarbrick
 
Further to our recent discussions, I am delighted to offer you the position of
Chief Executive Officer - UBSN, reporting to the undersigned, subject to the
following terms and conditions:
 
1.
The position will be based from Faversham- Kent-UK.  The Company reserves the
right to relocate your place of work based on any business decisions.

 
2.
Your salary will be at the rate of £90000 (Ninety Thousand pounds) per annum,
paid monthly in arrears by direct transfer to a bank account of your choice.

 
Your salary will be reviewed annually on 1st January with the first review in
2011.
 
3.
Commencement date:  To be on or before 9th Nov 2009.

 
4.
Normal hours of work will be a 37.5 hour week.  However, this position entails
work outwith normal office hours and duties at weekends from time to time.  Such
additional hours will be covered by your salary.

 
5.
Paid holiday entitlement will be at the rate of 25 days per calendar year
accruing each year pro rata for each completed month of service, plus local
statutory and public holidays.  Should your employment terminate deductions from
salary shall be made in respect of holiday taken in excess of the pro-rata
entitlements at the date of termination.

 
6.
Sickness absence will be 5 days per annum and any additional sick leave will be
at Directors' discretion.

 
7.
Our car policy allows you the option of taking a cash payment of £10000 (Ten
Thousand pounds) per annum in lieu of a car, paid monthly in arrears by direct
transfer to a bank account of your choice.

 
8.
We will require to receive two satisfactory references, one of which should be
from your current employer.  Please forward details to my office.

 
9.
We will require to receive a satisfactory medical report from your doctor.  The
form should then be returned to my office, together with a note of the doctor's
fee.

 
10.
You will be eligible to become a member of a private medical treatment
scheme.  The cost of your personal subscription upto £600 (Six hundred Pounds)
per annum will be borne by the Company.

 
1

--------------------------------------------------------------------------------


 
11.
The Company operates a contributory Pension Scheme which you are eligible to
join.  The scheme provides for 5% of your personal contribution and 7% of
Company contribution.

 
Should you elect not to join the Scheme, then you must complete an Election Form
which is obtainable from the Human Resources Department.
 
12.
You will be eligible to participate in the Bonus Scheme which will be upto 25%
of basic salary linked to the attainment of personal targets set for the
financial year.

 
13.
You will be eligible for a relocation expenses of £30000 (Thirty thousand
pounds) subject to the following:

"Should your employment be terminated within two years of commencement for
whatever reason, the above relocation expenses which will be reimbursed or paid
direct by the Company, will be repayable by you to the Company on termination of
your employment on the basis of one twenty-fourth of these expenses for each
month short of the said two year period."
 
14.
Employment may be terminated by the Company giving 6 months notice in writing;
the period of notice required from yourself by the Company is 6 months.

 
15.
Without prejudice to the rights of you to receive remuneration and other
benefits under your contract of employment, and without prejudice to the other
rights of the Company, the Company shall have a right at any time after either
party has given notice to the other of termination until such termination, to
require you not to attend any place of work and to exclude you from any premises
of the Company (or of any Group Company) at such times as the Company, in its
absolute and unfettered discretion, may determine and the Company shall be under
no obligation to vest in or assign to you any powers or duties or to provide any
work for you and shall have the right to suspend you (in whole or in part) from
the performance of any duties or obligations hereunder.

 
16.
You must maintain the Company's confidentiality and not utilise for your own
purpose or disclose to any person (except as may be necessary in the ordinary
course of your duties) any information relating to the Company, its subsidiaries
or associates, its business or affairs, its customers or its suppliers, its
finances or any of its trade secrets.

 
17.
Restrictive Covenants

 
17.1.
Undertaking

You will not during the period of 6 months following the termination of your
employment hereunder either on your own account or for any other person, firm or
company and in competition with the Company directly or indirectly carry on or
be engaged in or concerned with any business which competes with the business of
the Company or any Group Company existing as at the date of termination of your
employment hereunder and with which you shall have been directly or indirectly
concerned PROVIDED THAT nothing contained in this clause shall preclude you from
holding at any time any shares or loan capital (not exceeding one per centum of
the shares or loan capital of the class concerned for the time being in issue)
in any company whose shares are listed or dealt in on a recognised Stock
Exchange.
 
2

--------------------------------------------------------------------------------


 
17.2.
Non-solicitation

You, during the period of 6 months following the termination of your employment
hereunder shall not either on your own account or for any person, firm or
company directly or indirectly solicit or interfere with or endeavour to entice
away from the Company or any Group Company the custom of or provide goods or
services of any description to any person, firm or company who or which at the
date of termination as aforesaid or who or which in the period of 12 months
immediately prior to such date was a customer or client of or in the habit of
dealing with the Company or any Group Company or endeavour to prevent any such
person, firm or company from continuing so to deal.
 
17.3.
Non-enticement

You, during the period of 6 months following the termination of your employment
hereunder shall not either on your own account or for any other person firm or
company solicit the services of or endeavour to entice away from the Company or
any Group Company any director, senior employee or consultant of the Company or
any Group Company (whether or not such person would commit any breach of his
contract of employment or engagement by reason of leaving the service of such
company) nor shall you knowingly employ or aid or assist in or procure the
employment by any other person firm or company of any such person
 
17.4.
Severability

It is hereby declared that each of the restrictions contained in Clauses 17.1,
17.2 and 17.3 above is a separate restriction and each is considered reasonable
by the parties.  Notwithstanding this, if a court of competent jurisdiction
shall determine that any of such restrictions is void because of
unreasonableness, the parties agree to accept such modification as to the area,
extent or duration of the restriction concerned as the Court may see fit to
impose as a condition of validating the restriction
 
18.
In the event that your position is terminated due to redundancy you would be
given 6 months notice or salary in lieu thereof.

 
19.
In order that we may comply with the Asylum and Immigration Act 1996, please
provide us with one of the following document(s), to confirm your eligibility to
work in the UK.

 
Either
 
·
A passport or document showing that you have the right to abode in the United
Kingdom

Or
Two of the following documents:
 
·
A document detailing your National Insurance Number and name, such as a P45,
P60, National Insurance card or letter from a Government agency.

AND
 
·
A full birth certificate issued in the UK, or a certificate of naturalisation,
or a letter issued by the Home Office indicating no time limit on your stay.

 
3

--------------------------------------------------------------------------------


 
Should you be unable to provide us with any of the above documents please
contact the HR Department for a list of alternative documents which may be
provided.  Any documents you supply to us will be returned to you.
 
We look forward to your acceptance of this challenging role and the knowledge
and experience you will bring to the Company.
 
Should you wish to have further discussion on any points with regard to your
terms of employment, please feel free to contact me.
 
Yours sincerely
 


 
K Ganguly
 
Director
 
 
I accept the appointment as detailed in the letter to me of 10.08.09, of which
this is a copy, and agree to the terms and conditions therein.
 
Signed:
   
Date:
   



 


 


 


 
4

--------------------------------------------------------------------------------

